Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claims, as amended, are not anticipated or deemed obvious over the prior art in which the claimed invention of an impact bit holder/adapter comprises a drive body driven by a powered driver, and a driven body interfacing with a bit, the drive body and driven bodies rotatable relative to one another and having cooperating cam bodies at interior ends thereof, a torque transfer assembly including first and second radial members also comprising cam surfaces enclosing the cam bodies therein within a wedge channel, and an elastic member, wherein torque between the drive body and the driven body is absorbed by the cooperating cam surfaces of the radial members and the cam bodies and the elastic member.  The closest prior art to Smihal (US 2007/0099712) discloses a similar torque transfer arrangement but lacks the specifically recited cam bodies and surfaces and elastic member for absorbing the torque, as currently claimed.
The drawings submitted on 2/4/2022 are acceptable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A SMITH whose telephone number is (571)272-4469. The examiner can normally be reached Mon-Thur 7:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT A SMITH/Primary Examiner, Art Unit 3731